JOSEPHINE LINKER HART, Judge, concurring. The Commission found that Greg E. Prock failed to rebut the statutory presumption that his accident was substantially occasioned by his use of a controlled substance. To my mind, what is more telling of Prock’s intoxication was his failure to vent the barrel to determine whether it contained a combustible substance and to exhaust any gases that had built up in the barrel. Certainly, no one testified that it was a common practice to not examine a barrel for combustible substances before using an |igacetylene torch to cut into it. Accordingly, I concur in the majority’s decision to deny benefits.